Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s incorporation of previously indicated allowable subject matter has overcome all of the rejections in the previous Office Action.

Allowable Subject Matter
Claims 1 and 3-19 allowed.
The following is an examiner’s statement of reasons for allowance: The present invention discloses a method and apparatus for displaying medical images and requires the sequential loading of medical images and display of medical images based on an input operation from a user. The input operation is determined to be one of two types based on a threshold amount and a display is updated based on the type of input of operation. Such limitations is neither taught nor disclosed in a non-obvious manner by the prior art or a combination of prior arts. Relevant prior art that discloses the use of a user input operation to update a display do so in order to update the display and is silent on the differentiating between the type of input operation based on threshold amount. The claims further require a set of loading rules for loading medical images that is performed depending on the input type. Relevant prior art either display entire sets of images or load single images with additional images stored in a memory cache. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668